DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lynne Wang (Reg. No. 74876) on 01/07/2021.
The application has been amended as follows: 

1. 	(Currently Amended) A device for acquisition of medical images of an ulcer, comprising:
- a plurality of light sources arranged on a perimeter of a plane geometry, and adapted to illuminate the ulcer by means of respective light beams covering a surface of the ulcer in a partially overlapped fashion, such that at least one area of said surface of said ulcer is 
an arrangement of said plurality of light sources is adapted to irradiate the ulcer from different angles to generate shadow areas around an edge of the ulcer due to unevenness of said surface of said ulcer compared to normal skin that surrounds the ulcer, and
said at least one area that is irradiated by only said subset of said plurality of light sources includes a portion of said edge of said ulcer, such that at least one shadow area among said shadow areas around said portion of said edge is generated;
- image acquisition means placed within said perimeter of the light sources and adapted to acquire medical images of said illuminated ulcer; and
- a processing unit adapted to:
- identify, for each single shadow area among said shadow areas generated by each single light source among said plurality of light sources, a point of origin O belonging to a contour of the ulcer and an end point F belonging to the contour of said single shadow area, said points O and F having respective coordinates in a Cartesian reference system, and a length (L) of the contour between points O having coordinates (o1, o2) and F having coordinates (f1, f2) representing a length of said shadow area;
- calculate a depth of the ulcer in correspondence with each shadow area based on equations below:

            
                D
                =
                
                    
                        
                            (
                            
                                
                                    o
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            )
                        
                        
                            2
                        
                    
                    +
                    
                        
                            (
                            
                                
                                    o
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            
        
            
                γ
                =
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        h
                                    
                                
                            
                        
                    
                
            
        
            
                L
                =
                
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            o
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
        
            
                p
                =
                L
                
                    
                        c
                        o
                        s
                        ⁡
                        (
                        γ
                        )
                    
                    
                        s
                        i
                        n
                        ⁡
                        (
                        γ
                        )
                    
                
            
        
where D is a distance between a vertical light beam emitted by one of said plurality of light sources having a respective position (x1, x2, x3) in said Cartesian reference system and the contour of the shadow area taken into account, h is a distance between the device and the ulcer, γ is a half-angle subtended by said light beam passing through the point O, and p is the depth of the ulcer.

2. 	(Currently Amended) The device according to claim 1, the processing unit further comprising a processor connected to said sources and image acquisition means, and adapted to control both the illumination of the ulcer and the acquisition of the images.

3. 	(Previously Presented) The device according to claim 1, further comprising a distance sensing device adapted to measure the distance (h) between the device and the ulcer and to send an alarm signal if said distance exceeds a predefined threshold value.

4. 	(Previously Presented) The device according to claim 3, wherein the distance sensing device is either analog or digital, and the distance sensing device is acoustic or optical.

5. 	(Previously Presented) The device according to claim 1, wherein the light sources are at least three.

6.	(Previously Presented) The device according to claim 1, wherein the light sources are white LEDs.

7. 	(Previously Presented) The device according to claim 1, further comprising removable memory means adapted to store the images acquired by the image acquisition means.



9. 	(Currently Amended) The device according to claim [[1]]2, further comprising a data transmission device adapted to send data produced by the processor to a remote device.

10. 	(Currently Amended) A method for acquiring and processing medical images of an ulcer, comprising the steps of:
- positioning a device the ulcer, the device comprising a plurality of light sources arranged on a perimeter of a plane geometry, an image acquisition means, and a processing unit;
- irradiating the ulcer by said plurality of light sources from different angles to generate shadow areas within a surface of the ulcer;
- sequentially acquiring a plurality of images by said image acquisition means when the ulcer is being irradiated by at least one of the plurality of light sources, the plurality of images being equal to the number of light sources plus one;
- combining and averaging said plurality of images by said processing unit, thereby obtaining an output image;
- applying a [[“]]cellular automaton[[”]] algorithm to said output image by said processing unit, thereby obtaining a contour of the ulcer and contours of the shadow areas within the surface of the ulcer, wherein each shadow area comprises a respective portion of the ulcer extending beyond an edge of the respective contour of the ulcer;
- calculating, by said processing unit, a depth of the ulcer on the basis of lengths of said shadow areas defined starting from said contour of the ulcer and contours of the shadow areas, wherein the step of calculating the depth of the ulcer comprises the steps of:
- identify, for each single shadow area among said shadow areas generated by each single light source among said plurality of light sources, a point of origin O belonging to a contour of the ulcer and an end point F belonging to the contour of said single shadow area, said points O and F having respective coordinates in a Cartesian reference system, and a length (L) of the contour between points O having coordinates (o1, o2) and F having coordinates (f1, f2) representing a length of said shadow area;
- executing, for each image, the following operations in order to calculate the depth of the ulcer in correspondence with each shadow area:

            
                D
                =
                
                    
                        
                            (
                            
                                
                                    o
                                
                                
                                    1
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            )
                        
                        
                            2
                        
                    
                    +
                    
                        
                            (
                            
                                
                                    o
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            )
                        
                        
                            2
                        
                    
                
            
        
            
                γ
                =
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        h
                                    
                                
                            
                        
                    
                
            
        
            
                L
                =
                
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            o
                                        
                                        
                                            1
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            2
                                        
                                    
                                    -
                                    
                                        
                                            o
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
        
            
                p
                =
                L
                
                    
                        c
                        o
                        s
                        ⁡
                        (
                        γ
                        )
                    
                    
                        s
                        i
                        n
                        ⁡
                        (
                        γ
                        )
                    
                
            
        
where D is a distance between a vertical light beam emitted by one of said plurality of light sources having a respective position (x1, x2, x3) in said Cartesian reference system and the contour of the shadow area taken into account, h is a distance between the device and the ulcer, γ is a half-angle subtended by said light beam passing through the point O, and p is the depth of the ulcer.

11. 	(Previously Presented) The method according to claim 10, wherein the step of acquiring a plurality of images comprises the steps of:
- progressively and sequentially turning on the light sources, synchronizing the on times with the acquisitions of the images by the image acquisition means in a manner such that each image can be acquired with a respective source switched on;
- acquiring, at the end of said progressive sequence, one last image with all sources simultaneously switched on.

12. 	(Cancelled) 

13. 	(Currently Amended) The method according to claim 10, further comprising the step of calculating the area of the ulcer as a function of the dimensions of a grid of photosensors associated with the image acquisition means and of a focal aperture angle (λ) of said image acquisition means in accordance with the following formulae:
Area            
                 
                =
                
                    
                        (
                        2
                        h
                        )
                    
                    
                        2
                    
                
                
                    
                        s
                        i
                        n
                        ⁡
                        (
                        
                            
                                
                                    
                                        λ
                                    
                                    
                                        A
                                    
                                
                            
                            
                                2
                            
                        
                        )
                    
                    
                        c
                        o
                        s
                        ⁡
                        (
                        
                            
                                
                                    
                                        λ
                                    
                                    
                                        A
                                    
                                
                            
                            
                                2
                            
                        
                        )
                    
                
                
                    
                        s
                        i
                        n
                        ⁡
                        (
                        
                            
                                
                                    
                                        λ
                                    
                                    
                                        B
                                    
                                
                            
                            
                                2
                            
                        
                        )
                    
                    
                        c
                        o
                        s
                        ⁡
                        (
                        
                            
                                
                                    
                                        λ
                                    
                                    
                                        B
                                    
                                
                            
                            
                                2
                            
                        
                        )
                    
                
                .
            
        
Areapx             
                =
                
                    
                        A
                        r
                        e
                        a
                    
                    
                        p
                        x
                    
                
                .
            
        
AreaTOT            
                 
                =
                
                    
                        A
                        r
                        e
                        a
                    
                    
                        p
                        x
                    
                
                *
                
                    
                        N
                    
                    
                        p
                        x
                    
                
            
        

where A and B are the dimensions of the rectangular sides of said grid of photosensors, Areapx is the area of a single pixel of the output image, Npx is the number of pixels contained in the contour of the ulcer.

14. 	(Original) The method according to claim 13, wherein said images are acquired as colour images and the output image has three different colour shades.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: Image acquisition means and processing unit in claim 1, distance sensing device in claim 3, and data transmission device in claim 9.
A review of the P.G. Pub. Version of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
For the means-plus-function of “image acquisition means”, a video camera or photo camera 4, with a grid of photosensor 200 is disclosed in paragraph 87 and for the processing unit, a processor is disclosed in paragraph 68. 
For the means-plus-function of “distance sensing device”, the disclosure only states in paragraph 61 that the distance sensing device 8 may be either analog or digital, acoustic or optical, and therefore does not provide sufficient structural evidence for this limitation. 
For the means-plus-function of “data transmission device”, GSM, 3G, WiFi, 4G are disclosed in paragraph 69.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not expressly teach or render obvious, either solely or in combination, the claims when taken as a whole, specifically in combination with the following limitations:
“identify, for each single shadow area among said shadow areas generated by each single light source among said plurality of light sources, a point of origin O belonging to a contour of the ulcer and an end point F belonging to the contour of said single shadow area, said points O and F having respective coordinates in a Cartesian reference system, and a length (L) of the contour between points O having coordinates (o1, o2) and F having coordinates (f1, f2) representing a length of said shadow area;
- calculate a depth of the ulcer in correspondence with each shadow area based on equations below:

                
                    D
                    =
                    
                        
                            
                                (
                                
                                    
                                        o
                                    
                                    
                                        1
                                    
                                
                                -
                                
                                    
                                        x
                                    
                                    
                                        1
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        o
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        x
                                    
                                    
                                        2
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                
            
                
                    γ
                    =
                    
                        
                            arctan
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            h
                                        
                                    
                                
                            
                        
                    
                
            
                
                    L
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                f
                                            
                                            
                                                1
                                            
                                        
                                        -
                                        
                                            
                                                o
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                        +
                        
                            
                                
                                    
                                        
                                            
                                                f
                                            
                                            
                                                2
                                            
                                        
                                        -
                                        
                                            
                                                o
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
                
                    p
                    =
                    L
                    
                        
                            c
                            o
                            s
                            ⁡
                            (
                            γ
                            )
                        
                        
                            s
                            i
                            n
                            ⁡
                            (
                            γ
                            )
                        
                    
                
            
where D is a distance between a vertical light beam emitted by one of said plurality of light sources having a respective position (x1, x2, x3) in said Cartesian reference system and the contour of the shadow area taken into account, h is a distance between the device and the ulcer, γ is a half-angle subtended by said light beam passing through the point O, and p is the depth of the ulcer” as required by claims 1 and 10; 
Dependent claims 2-9, 11 and 13-14 are allowed at least by virtue of their respective dependency upon the allowable base claims.
The claimed invention is particularly advantageous for automatically detecting and evaluating a patient’s skin for ulcers and morphological features using a compact device.
Prior art Bazin, et al., US 4758730 teaches in col. 1, lines 53-64 that “For each shadow zone, a shadow surface is measured. The length of the said surface is measured substantially perpendicular to the illumination axis (termed "intercept"). From this one can deduce the mean width of the shadow zone; assuming the latter to be substantially rectangular and, knowing the inclination of the illumination axis to the median plane of the sample, the height of the corresponding relief is deduced therefrom. If the sample is the negative image of an area of skin, the height of the relief of the sample corresponds to the depth of a wrinkle”. However, this depth calculation fails to teach calculation of the depth using the distances and half-angle as recited in the limitation above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/            Examiner, Art Unit 3793                                                                                                                                                                                         


/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793